Citation Nr: 1815946	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 20 percent, for recurrent subluxation of the right knee. 

2.  Entitlement to an increased evaluation, in excess of 10 percent, for tri-compartmental degenerative arthritis status post medial meniscus of the right knee. 

3.  Entitlement to an earlier effective date, prior to April 21, 2009, for the assignment of a 30 percent evaluation, and prior to January 4, 2013, for the assignment of a 50 percent disability evaluation for the service-connected bilateral flatfoot disability. 

4.  Entitlement to an earlier effective date, prior to January 4, 2013, to the award of entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").




WITNESSES AT HEARING ON APPEAL

The Veteran, and T.G.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Army, with active duty service from January 1959 through March 1962. 

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated October 2013 and April 2015, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma  (hereinafter Agency of Original Jurisdiction ("AOJ")).

In relevant part, the October 2013 rating decision, denied the Veteran's claim for entitlement to a TDIU.  Thereafter, the April 2015 rating decision granted the Veteran's claim for entitlement to a TDIU, with an effective date of January 4, 2013.  Additionally, the April 2015 rating decision increased the disability evaluation, from 30 to 50 percent, for the service-connected bilateral flatfoot disability.  The AOJ declined to assigned increased evaluations for the Veteran's service connected right knee disability. 

The Veteran testified at a December 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 
During the December 2017 hearing, the Veteran testified that he is seeking an earlier effective date for the award of entitlement to a TDIU.  As will be explained in greater detail below, entitlement to an award of a TDIU is in part based upon the total disability evaluation assigned to a particular Veteran.  In order to fully develop the Veteran's claim for an earlier effective date, the Board will consider whether he is entitled to an earlier effective date, prior to April 21, 2009, for the assignment of a 30 percent disability evaluation, for the bilateral flatfoot disability.  Thus, the title page of this decision reflects the inclusion of this additional consideration. 

In doing so, the Board observes that the VA adjudication system is a non-adversarial, pro-claimant system wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran additionally raised the issue of unadjudicated claims for service connection during his December 2017 hearing.  Specifically, the Veteran indicated that he wished to open claims for entitlement to service connection for diabetes mellitus, cardiovascular disabilities, including placement of a stent, hypertension, skin disease, and bladder cancer.  The Veteran further expressed his belief that each of these disabilities were caused by his exposure to chemicals and/or radiation during his active duty service.  The Board notes that these claims have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

In adjudicating these referred claims, the Board reemphasizes to the AOJ that the Board has previously found the Veteran's "statements concerning exposure to chemical agents in service that reportedly include mustard gas, Lewisite, Agent Orange, CS gas, etc., are credible when viewed in conjunction with the available evidence and are consistent with the circumstances of his service."  See May 2011 Board Decision.  Similarly, the Veteran is presumed to have been exposed to Agent Orange during his active duty service.  See e.g. August 2016 Board Remand; see also April 2017 Rating Decision.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased evaluation for the service connected recurrent subluxation and tri-compartmental degenerative arthritis status post medial meniscus of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On April 25, 2008, the Veteran submitted a claim for an increased evaluation of his bilateral flatfoot disability.  The AOJ denied the Veteran's claim in a July 2008 Rating Decision.

2.  On April 21, 2009, the AOJ received a written statement from the Veteran expressing his dissatisfaction with his overall disability evaluation, and thus the AOJ's denial of his claim for an increased evaluation of his bilateral flatfoot disability. 

3.  Considering the evidence in a light most favorable to the Veteran, the evidence indicates that the Veteran's bilateral flatfoot disability was "severe" beginning on and after April 25, 2008.

4.  Considering the evidence in a light most favorable to the Veteran, the evidence indicates that the Veteran's bilateral flatfoot disability was manifested by symptoms of a pronounced disability, including physical deformity, pain, and reduced functionality beginning on and after March 24, 2010. 

5.  Beginning on and after April 25, 2008, the Veteran was service connection for a bilateral flatfoot disability, moderate recurrent subluxation of the right knee, and tri-compartmental degenerative arthritis status post medial meniscus of the right knee. These service connected disabilities are disabilities of the bilateral lower extremities. 

6.  With consideration of the findings herein, the Veteran had a combined total disability rating of 60 percent beginning on and after April 25, 2008.  At this time, the Veteran's service connected bilateral flatfoot disability, moderate recurrent subluxation of the right knee, and tri-compartmental degenerative arthritis status post medial meniscus of the right knee had a total combined disability rating of 60 percent.  Therefore, beginning on and after April 25, 2008, the Veteran met the schedular criteria for TDIU.

7.  On March 3, 2011, the Veteran submitted medical records from his private physician, which included a note stating he was unable to obtain or maintain substantially gainful employment due to his "severe" bilateral flatfoot disability.  This medical opinion was dated March 24, 2010. 

8.  There is competent evidence of record that the Veteran's service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment beginning on and after March 24, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date, of April 25, 2008, but no sooner, have been met for the assignment of the 30 percent disability evaluation for the bilateral flatfoot disability.  38 U.S.C. §§ 5110, 5111, 7103(c) (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400, 20.201, 20.302, 3.2600(e) (2017).  

2.  The criteria for an earlier effective date, of March 24, 2010, but no sooner, have been met for the assignment of the 50 percent disability evaluation for the bilateral flatfoot disability.  38 U.S.C. §§ 5110, 5111 (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400, Diagnostic Code 5276 (2017).  

3.  Beginning on March 3, 2011, but no sooner, the criteria for TDIU have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341; 4.15; 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

However, the notice and assistance requirements referenced above do not apply to claims that turn on statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In this regard, the earlier effective date issues in this case involve the application of law to certain facts, such as the date upon which the Veteran filed a claim.  These facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 430 (1994).

General Laws and Regulations Governing Entitlement to Earlier Effective Dates:

In general, except as otherwise provided, the effective date of an evaluation, an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary and available online or at the local Regional Office.  This provision effectively removed informal claims from VA's processes.  However, the period under consideration in this case is prior to March 24, 2015.  Therefore, a description of the state of the law of claims prior to that date is in order and is for application.  

Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim had not been filed, the AOJ would forward an application form to the claimant for execution.  If the AOJ received a complete application from the claimant within one year from the date it was sent, then the AOJ would consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or the date entitlement arose of the claim is filed within one year of discharge; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400(o)(2) (2017).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

i.  Entitlement to an earlier effective date, prior to April 21, 2009, for the assignment of a 30 percent disability valuation for the service connection bilateral flatfoot disability: 

The Veteran is seeking entitlement to an earlier effective date for the award of entitlement to a 30 percent disability evaluation for his bilateral flatfoot disability.  Review of the Veteran's claims file indicates he applied for an increased evaluation for his bilateral flatfoot disability on April 25, 2008.  In response to this request, the AOJ scheduled the Veteran for a VA examination, which occurred on June 2, 2008.  Thereafter, based upon the VA examination and the Veteran's VA medical records, the AOJ denied the Veteran's claim for an increased evaluation in a rating decision dated July 2008.  

The Veteran was notified of the AOJ's decision to deny his claim for an increased evaluation in correspondence dated July 23, 2008.  Notably, this correspondence alerted the Veteran that he had one year to submit "written notice" of his disagreement with this denial.  The AOJ additionally attached a VA Form 4107, which explained the Veteran's appeal right and how to submit his disagreement with the July 2008 rating decision. The Veteran did not submit a notice of disagreement following this July 2008 rating decision.  However, the Veteran did initiate a claim for an increased evaluation of his bilateral flatfoot disability on April 21, 2009.  

VA regulations state that a claimant must submit a notice of disagreement on the proper VA forms in order for an appeal to be considered timely.  See 38 C.F.R. § 20.201.  However, VA regulations provide additional guidance for situations, such as the Veteran's, where the proper form was not provided by the AOJ when denying his claim.  See 38 C.F.R. § 20.201.  In such situations, a claimant is allowed to submit written communication expressing dissatisfaction or disagreement with an adjudicative determination.  Such written communication will be constitute a notice of disagreement.  

As applied to the facts of the current claim, the Board notes that the Veteran was denied entitlement to an increased evaluation for his bilateral flatfoot disability and was advised of this denial in a July 23, 2008 notice letter.  Thereafter, the Veteran submitted a statement in which he alleged his service-connected disabilities had forced him into early retirement.  See VA Form 9.  This correspondence was received by the AOJ on April 21, 2009.

Once again, the Board observes that the VA adjudication system is a non-adversarial, pro-claimant system wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).  With this in mind, the Board thus finds that the correspondence, received by the AOJ on April 21, 2009, should have been considered, in essence, a notice of disagreement with the July 2008 rating decision which denied his claim for an increased evaluation of his bilateral flatfoot disability.  The Board finds that this statements expresses disagreement with the AOJ's determination as to the Veteran's overall disability evaluation.  Notably, the Veteran, through his representative, alleged his symptoms were more limiting that the overall disability evaluation reflected and thus expressed a dissatisfaction with his total disability rating.  

Moreover, the Board notes that the AOJ treated this April 21, 2009 statement as an intent to file a new claim.  As a result of this statement, the Veteran was scheduled for new VA examinations for both his service-connected bilateral flatfoot disability and his right knee disability.  See November 2009 VA Examination.  As a result of this VA examination, and with consideration of the Veteran's updated VA medical records, the AOJ awarded the Veteran an increased evaluation, of 30 percent, for his bilateral flatfoot disability. See July 2010 Rating Decision.  The AOJ noted the effective date for this increased evaluation of the bilateral foot disability was April 21, 2009, the date AOJ received the Veteran's statement. 

Reading the evidence in a light most favorable to the Veteran, the Board finds that the AOJ should have assigned the 30 percent disability evaluation for the bilateral flatfeet disability effective on and after April 25, 2008.  This date is the date upon which the Veteran filed his claim for an increased evaluation of the bilateral flatfoot disability.  And, as noted above, while the Veteran did not submit a notice of disagreement on the proper VA form, he did submit a written statement expressing his dissatisfaction with the AOJ's denial of his claim for an increased evaluation.  As such, the Board finds the Veteran is entitled to an earlier effective date of April 25, 2008, but no sooner, for the assignment of the 30 percent disability evaluation of his bilateral flatfoot disability.  38 U.S.C. §§ 5110, 7103(c) (Board may correct obvious error in the record on its own initiative) (West 2012); 38 C.F.R. § 3.400(o)(2) (2017).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.   

ii.  Entitlement to an earlier effective date, prior to January 4, 2013, for the assignment of a 50 percent disability valuation for the service connection bilateral flatfoot disability: 

The Veteran additionally seeks entitlement to an earlier effective date for the assignment of the 50 percent disability evaluation for the bilateral flatfoot disability.  In this instance, the Veteran was awarded entitlement to this increased evaluation in an April 2015 rating decision.  The AOJ granted the increased evaluation for the bilateral foot disability based upon findings of "extreme tenderness of the plantar surfaces of the feet," as observed during a July 2014 VA examination. The date of entitlement was based upon the date on which the Veteran had submitted a claim for an increased evaluation and entitlement to an award of a TDIU.  

The Veteran had previously submitted a claim for an increased evaluation, and was denied by the AOJ in a January 2010 rating decision.  The Veteran was notified of this denial, and did not appeal.  However, the Board observes that following this denial, the Veteran submitted a claim for entitlement to service connection for a hearing loss disability.  See Supplemental Claim, dated March 3, 2011.  In support of this application, the Veteran additionally submitted medical records from his private physician, which in part, contained a note stating the Veteran was unemployable due to his "severe" dislocated and fractured right foot condition.  See Medical Records from Dr. D.C., dated March 24, 2010.  In light of these medical records, the Veteran was scheduled for a VA examination in November 2011, which evaluated his bilateral foot condition.  Despite the AOJ's scheduling of the Veteran for a VA examination, this claim, for entitlement to an increased evaluation of his bilateral foot disability and for entitlement to an award of a TDIU, was not adjudicated in any rating decision or administrative determination. 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary and available online or at the local Regional Office.  This provision effectively removed informal claims from VA's processes.  However, the period under consideration in this case is prior to March 24, 2015.  Therefore, a description of the state of the law of claims prior to that date is in order and is for application.  

Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim had not been filed, the AOJ would forward an application form to the claimant for execution.  If the AOJ received a complete application from the claimant within one year from the date it was sent, then the AOJ would consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

With this in mind, the Board finds that the Veteran's submission of additional medical records, including a medical opinion stating his bilateral foot disability rendered him unemployable, should have been considered as a claim for an increased evaluation of the bilateral foot disability.  See  38 U.S.C. § 7103(c) (Board may correct obvious error in the record on its own initiative).  

Furthermore, as noted above, for claims of an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400(o)(2) (2017).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later." 

38 C.F.R. § 3.400(o)(2) provides that the effective date is the "earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997). 

Also, the Court has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110 (b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability.)  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

With this in mind, and following a thorough review of the Veteran's medical records, including the private medical records submitted in March 2011, the Board finds that the probative evidence of record demonstrates that the Veteran's bilateral foot disability was "pronounced" beginning on and after March 24, 2010.  In these records, the Veteran's private physician, Dr. D.C. opined that the Veteran's bilateral foot disability rendered him unable to obtain or maintain substantially gainful employment.  This medical opinion was rendered following a physical examination of the Veteran's bilateral feet which revealed the Veteran to have a chopart joint dislocation within the right foot.  When describing the appearance of the right foot, the clinician observed the foot had a "rocker bottom appearance."  As to this observation, the Board notes that "rocker bottom foot" is essentially convex form of pes valgus (i.e. where the sole of the foot touches the floor when standing) resulting in the shape of the foot resembling the rocker of a rocking chair.  See Dorland's Illustrated Medical Dictionary 728 (32nd ed. 2012).

Therefore, in light of the facts and analysis above, the Board finds that the Veteran is entitled to an earlier effective date, of March 24, 2010, but no sooner, for the award of a 50 percent disability evaluation for his bilateral flatfoot disability.  See 38 C.F.R. § 3.400. 

iii.  Entitlement to an earlier effective date, prior to January 4, 2013, for the award of entitlement to a TDIU: 

The Veteran additionally seeks entitlement to an earlier effective date for the award of a TDIU.  As noted in the introduction, the Veteran's current appeal stems from his claim for entitlement to an award of a TDIU, which he file don January 4, 2013.  The Veteran had previously applications for entitlement to a TDIU, but these have been denied by the AOJ, and were not subsequently appealed.  See e.g. January 2010 Rating Decision. 

Following the January 2010 rating decision, however, the Veteran submitted a claim for entitlement to service connection for a hearing loss disability.  See Supplemental Claim, dated March 3, 2011.  In support of this application, the Veteran additionally submitted medical records from his private physician, which in part, contained a note stating the Veteran was unemployable due to his "severe" dislocated and fractured right foot condition.  See Medical Records from Dr. D.C., dated March 24, 2010.  In light of these medical records, the Veteran was scheduled for a VA examination in November 2011, which evaluated his bilateral foot condition.  Despite the AOJ's scheduling of the Veteran for a VA examination, this claim, for entitlement to an award of a TDIU, was not adjudicated in any rating decision or administrative determination. 

As noted above, the Board finds that the Veteran's submission of additional medical records, including a medical opinion stating his bilateral foot disability rendered him unemployable, should have been considered as a claim for entitlement to a TDIU by the AOJ.   See 38 U.S.C. § 7103(c) (Board may correct obvious error in the record on its own initiative).  Furthermore, the Board finds that the medical opinion provided by Dr. D.C. offers competent and credible medical evidence demonstrating that the Veteran was unable to obtain or maintain substantially gainful employment as of March 24, 2010, the date of this examination. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law to the Veteran's claim, the Board observes that the competent and credible medical evidence of record demonstrates that the Veteran was unable to obtain or maintain substantially gainful employment beginning on and after March 24, 2010.  At this time, a physical examination of the Veteran's bilateral feet reported significant abnormalities, including a pronounced degree of deformity of the right foot such that is was shaped like the rocker of a rocking chair. Based on the degree of deformity and the pain experienced by the Veteran, his private physician concluded that he would be unable to obtain or maintain employment. 

The Board additionally notes that the Veteran has not worked since December 1998.  In statements to the Board, the Veteran has stated he left his job at that time due to his being unable to meet the exertional demands of employment, which was caused by his bilateral foot pain and right knee disability.  See e.g.  Hearing Testimony.  

The Board is aware that the evidence of record contains a VA medical opinion, dated November 2011, which found the Veteran's bilateral foot disability did not prevent him from obtaining and maintaining substantially gainful employment.  After reviewing this examination, and the resulting medical opinion, the Board finds this opinion is entitled to little probative value.  Notably, the examiner did not provide an explanation or rationale for her conclusion.  No explanation was provided despite the examiner's observations that the Veteran required a cane in order to walk.  The Board finds this medical opinion is additionally limited in probative value, as the conclusion that the Veteran is unable to work does not consider his additional service connected right knee disability, which further limits his ability to walk, stand, and transition from seated to standing positions. 

Therefore, in light of the facts and analysis above, the Board finds that the Veteran is entitled to an earlier effective date, of March 24, 2010, but no sooner, for the award of entitlement to a TDIU.  See 38 C.F.R. § 3.400. 


ORDER

Subject to the laws and regulations governing the payment of VA compensation, an effective date of April 25, 2008, is granted for the Veteran's 30 percent evaluation of the bilateral flatfoot disability. 

Subject to the laws and regulations governing the payment of VA compensation, an effective date of March 24, 2010, is granted for the Veteran's 50 percent evaluation of the bilateral flatfoot disability. 

Subject to the laws and regulations governing the payment of VA compensation, an effective date of March 24, 2010, is granted for the award of entitlement to a TDIU. 


REMAND

As noted in the introduction of this decision, a remand is required before the Board is able to make a determination with regard to the increased rating claims of the service connected right knee disability. Specifically, the Court of Appeals for Veteran's Claims ("Court") held that that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  The Court held that the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the most recent July 2014 VA examination nor any VA treatment records presently associated with the Veteran's claims file demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  

As such, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Additionally, the VA examiner should record the results of range of motion testing for pain on both active and passive range of motion, and in weight-bearing and non-weight bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  38 C.F.R. § 4.59, Mitchell, supra; Deluca, supra.

The Board additionally notes that the Veteran testified that he continued to receive regular treatment from a private physician for his right knee disability.  Specifically, the Veteran stated that he receives treatment every three months from Dr. W.W.  A review of the claims file indicates that the AOJ has only obtained medical evidence from Dr. W.W. dated through May 2016.  As such, a remand is required to obtain the most recent medical records from Dr. W.W. 

Finally, as this claim is being remanded, the Board requests that the AOJ obtain any outstanding VA treatment records not presently associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. All updated relevant treatment records should be obtained.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.  

Specifically, the Board directs the AOJ to obtain all medical records from Dr. W.W. dated from May 2016 to the present. 

2.  .  After completing the above development, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


